ACCEPTED
                                                                                            06-14-00231-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                       5/28/2015 3:59:49 PM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK

                               NO. 06-14-00231-CR

                                                                    FILED IN
                                                             6th COURT OF APPEALS
JARVIS DEMOAN FISHER                       §        IN THE COURT   OF APPEALS
                                                               TEXARKANA,    TEXAS
vs.                                        §          FOR THE5/28/2015
                                                              SIXTH 3:59:49
                                                                       DISTRICT
                                                                              PM
                                                                 DEBBIE AUTREY
THE STATE OF TEXAS                         §        OF TEXAS AT TEXARKANA
                                                                     Clerk



      STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:

       THE STATE OF TEXAS, by and through the Criminal District Attorney of

Dallas County, respectfully requests that the time for filing the State’s brief be

extended. See TEX. R. APP. P. 38.6(d). In support of this motion, the State would

show the following:

       Appellant, Jarvis Demoan Fisher, waived his right to a jury trial and entered

a non-negotiated plea of guilty to the offense of aggravated sexual assault of a

child younger than 14 years of age. The trial court accepted appellant’s plea, found

him guilty of the charged offense, and assessed punishment at 15 years’

imprisonment. Appellant filed his brief on appeal on April 30, 2015. The State’s

brief is due, under Rule 38.6(b) of the Texas Rules of Appellate Procedure, on

May 30, 2015. This case has not yet been set for submission.

       The undersigned attorney is a part-time employee of the Dallas County

District Attorney’s Office and works approximately 20 hours per week. Since

appellant filed his brief in this case, counsel has prepared and filed the State’s brief
in Cody Tyler Jones v. The State of Texas, No. 05-14-01431-CR. Counsel has also

prepared and filed a letter brief addressing the appellate court’s jurisdiction in Gary

Wayne Barnes Sr. v. The State of Texas, Nos. 05-15-00006-CR through 05-15-00009-

CR.

      In addition to her briefing docket, counsel is responsible for investigating

and responding to requests for post-conviction forensic DNA testing filed under

Chapter 64 of the Texas Code of Criminal Procedure. Counsel is also responsible

for supervising several other attorneys in this office who respond to requests under

Chapter 64. Counsel maintains and manages a docket of approximately 21 active

DNA cases, including three cases that are currently in some phase of testing. Since

appellant filed his brief in this case, counsel has prepared and filed the State’s

responses to requests for post-conviction DNA testing in two cases: The State of

Texas v. James Albert Mays, No. F10-56110-I; and The State of Texas v. William Lee

Brothers, Nos. F05-36241-U, F05-36242-U, F05-36259-U, F05-36260-U, F05-

36261-U, and F05-36262-U. Counsel has also drafted proposed findings and

represented the State at an article 64.04 hearing on the results of post-conviction

DNA testing in The State of Texas v. Leroy King, No. F89-98369-T. In addition,

counsel has performed a host of other duties in connection with her supervisory

responsibilities, including reviewing and interpreting DNA test results,

                                          2
communicating with the lab and investigators, reviewing and editing responses

and proposed orders, and managing and updating the docket of pending cases. In

the coming weeks, counsel is responsible for filing responses to requests for post-

conviction DNA testing in The State of Texas v. Gary Wayne Barnes Sr., Nos. F80-

16530-J, F81-01027-J, and F81-01105-J; and The State of Texas v. Samuel Hunter,

No. F02-71430-T.

      In addition to the above tasks, counsel has been called upon several times in

the past 30 days to review and edit briefs and other documents drafted by

attorneys in this office. Most recently, counsel reviewed and extensively edited a

brief prepared by a newly hired attorney in the appellate division. Finally, on a

personal note, counsel has a family vacation scheduled for June 21-26.

      Due to the undersigned attorney’s existing docket and other pressing

responsibilities, the State requests an extension of 30 days, or until June 29, 2015.

No previous extensions have been requested by or granted to the State in this case.

      WHEREFORE, PREMISES CONSIDERED, the State respectfully asks

that the time for filing the State’s brief be extended to June 29, 2015.




                                         3
                                         Respectfully submitted,

                                         /s/ Johanna H. Kubalak
                                         Johanna H. Kubalak
                                         Assistant District Attorney
                                         State Bar No. 24014297
                                         Frank Crowley Courts Bldg.
                                         133 N. Riverfront Blvd., LB-19
                                         Dallas, Texas 75207-4399
                                         (214) 653-3639
                                         (214) 653-3643 fax
                                         Anna.Kubalak@dallascounty.org


                         CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing State’s motion for extension

of time to file brief has been served on Riann C. Moore, attorney for appellant, via

electronic delivery to Riann.Moore@dallascounty.org on May 28, 2015.

                                         /s/ Johanna H. Kubalak
                                         Johanna H. Kubalak




                                         4